Citation Nr: 9921481	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease (DJD), bilateral hip, and spina bifida occulta with 
spondylolisthesis of lumbar spine, postoperative.

2. Entitlement to service connection for DJD, and lateral 
collateral ligament strain, right knee.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for fibromyalgia (chronic 
pain); hyperopia and presbyopia (blurred vision); headaches; 
chronic fatigue; fluctuating temperature; nausea, and diarrhea 
due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


REMAND

The veteran had service from November 1990 to June 1991.  He was 
activated with his Army National Guard (ARNG) unit for service 
during the Persian Gulf War.  He served in SouthWest Asia from 
December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Nashville, Tennessee.  The matter has since been transferred 
to the VA Regional Office of No. Little Rock, Arkansas 
(hereinafter RO).  This RO is the certifying RO.

The Board has a duty to assist the veteran in the development of 
facts pertinent to his claim and ensure full compliance with due 
process. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.159 (1998).

In a hearing at the RO in February 1998, the veteran and his 
service representative withdrew the separate issues of service 
connection for memory loss, nerves, urinary problems, chest 
pains, and shortness of breath as due to undiagnosed illness. The 
remaining issues are as stated above.

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO on his substantive appeal dated in 
December 1997.  Further, the veteran appears to also have 
requested a hearing before a local hearing officer in a statement 
in support of his claim also dated in December 1997. A hearing 
was held before the local hearing officer in February 1998. 

The record does not reflect a cancellation/withdrawal of the 
Travel Board request, or acceptance of the hearing officer 
hearing in lieu of a Travel Board hearing. Furthermore, by 
correspondence dated in April 1999, the service representative 
requested that the veteran should be scheduled for a Travel Board 
hearing at the RO. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the next available Travel Board 
hearing in accordance with applicable 
procedures. Notice should be sent to the 
veteran and to his representative, in 
accordance with applicable regulations.  If 
the appellant desires to proceed with the 
case on appeal based on the evidence of 
record, rather than wait for a hearing he 
may withdraw his request for a Travel Board 
hearing in writing.  

Thereafter, the case should be returned to the Board for further 
appellant consideration in accordance with applicable procedures.  
No action is required of the appellant until further notice

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

	
		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


